Citation Nr: 0804662	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for right foot 
disability.

6.  Entitlement to service connection for left hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
July 1976, and from April 1979 to May 1999.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The March 2003 rating decision, in 
pertinent part, denied the veteran's service connection 
claims as listed on the title page of this decision.  In June 
2005, the Board denied the claim.  The veteran thereafter 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).

On December 4, 2006, the Court issued an order that granted a 
November 2006 joint motion for remand, vacated the Board's 
June 2005 decision, and remanded the matter to the Board for 
action in compliance with the motion.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The joint motion by the parties found that VA "erred when it 
failed to provide, pursuant to the Veterans Claims Assistance 
Act (VCAA), a through medical examination which included x-
rays to determine the presence of arthritis.  38 U.S.C. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i)."  

Here, the veteran is seeking service connection for multiple 
joint disabilities characterized by chronic or occasional 
pain, stiffness, and tenderness.  The joint motion found that 
service records show repeated complaints and actual diagnoses 
for each joint being claimed (both ankles, knees, shoulders, 
left hip, and low back).

The joint motion indicated that the "January 2003 VA 
examination report noted that each of the joints showed 
normal range of motion with no visible impairment, and as a 
result, found no physical impairment of Appellant's joints."  
The joint motion also noted, however, that "VA regulations 
allow for service connection for arthritis, shown by x-ray, 
even where limitation of motion is not demonstrated, as long 
as there is a nexus to service."  The joint motion further 
found that "[g]iven the regulatory provisions, and that lack 
of an examination which included x-rays, to determine whether 
arthritis was, in fact present, the parties agree that the 
January 2003 VA examination was inadequate and that the VA 
examination provided to Appellant on remand must be thorough 
and must include x-rays to determine the presence of 
arthritis." 

In order to comply with the joint motion, pursuant to this 
remand, the RO must afford the veteran a VA orthopedic 
examination, and, in so doing, the examiner "should review 
Appellant's entire [claims file], and provide an opinion 
regarding whether, for each of the claimed conditions, it is 
at least as likely as not related to his military service."  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), that includes an 
explanation of the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claims on appeal.

2.  The RO then should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
the claimed bilateral ankle, bilateral 
shoulder, bilateral knee, low back, right 
foot, and left hip disorders.  All 
indicated studies, to include X-ray 
studies, must be performed.  The examiner 
should elicit from the veteran and record 
a complete clinical history referable to 
the claimed conditions.  The claims 
folder must be made available to the 
examiner for review.

Based on his/her review of the case, the 
examiner must render an opinion as to 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
of the veteran's claimed joint disorders, 
to include arthritis of any joint, if 
diagnosed, is related to the veteran's 
military service.  The rationale for all 
opinions must be set forth in writing.

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  If the examiner is unable to 
offer an opinion without resort to 
speculation the examiner must so state.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA orthopedic examination, to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished, 
to the extent possible, in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
must be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claims under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal in any respect remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that includes all evidence added 
to the file since the October 2003 
statement of the case.  The veteran and 
his representative should then be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to comply with an order of the 
Court, and to accomplish additional development and 
adjudication.  No opinion is offered regarding the merits of 
the claim.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

